DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/29/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the 101 analysis is seen below.
Regarding step 1, claims 15-19 falls within the process category.
Regarding step 2A, Claim(s) 15-19 are directed to the judicial exception of an abstract idea. 
Regarding the first prong of step 2A, in claim 15, the limitations of
“Receiving a placement of a first wager at a first area of the first player station, the first wager placed on the table layout by a first player in the first player station, and receiving a placement of a second wager at a second area of the first player station, the second wager placed on the table layout by the first player in the first player station”
 are directed towards an abstract idea of methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Regarding the second prong of step 2A, the claim as a whole does not integrate the judicial exception into a practical application because the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use and fails to impose a meaningful limit on the judicial exception. The claim as a whole does no more than generally link the use of a judicial exception (abstract idea of rules for a game) to a particular technological environment or field of use (wagering games) which the courts have identified as a judicial exception not being integrated into a practical application. The courts have found that while additional elements can limit the use of the abstract idea (in this case, a first player station, a first area dedicated to receiving the first wager, a second player station, a second area dedicated to receiving the second wager and indicia), this type of limitation merely confines the use of the abstract idea to a particular environment and therefore fails to add an inventive concept to the claims and that a competent claim drafter could attach a similar type of limitation to almost any type of (in this case, game). See MPEP 2106.05(h)
Regarding step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only additional elements recited in the claims are (a first player station, a first area dedicated to receiving the first wager, a second player station, a second area dedicated to receiving the second wager, first area indicia, second area indicia)
From this, it is clear that the additional elements (a first player station, a first area dedicated to receiving the first wager, a second player station, a second area dedicated to receiving the second wager, a first area indicia, a second area indicia) are not the inventive concept but rather tools used to perform the judicial exception and therefore do not add significantly more than the judicial exception. 
Claims 15-19, as a whole, are telling a user the rules of playing a game, and then adding the instructions to "apply the law" and “As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. __, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)” MPEP 2106.05(f) and would the method steps are merely instructions to implement the abstract idea. See MPEP 2106.05 (f)
Therefore, claims 15-19 are ineligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breeding (U.S. 5248142).
	Regarding claim 1, Breeding teaches a gaming surface including: multiple player stations including a first station and a second station (see annotated figure below), the second player station being displaced from the first player station in a first direction and a first distance (see annotated figure below); 
the first player station including: a first area (see annotated figure below) where bets are placed to wager on an outcome associated with the first player station, and a second area (see annotated figure below) where bets are placed to wager on an outcome of a hand dealt to the second player station; 
the first area defined by a first area indicia (Fig. 2 first area 26a-f has area indicia 27a-f to provide wager placing indicator, Col. 4 Lns. 9-12) on the gaming surface, the first area indicia correlating the first area to a hand dealt to the first player station, the second area defined by a second area indicia (Fig. 2 second area 26a-f has area indicia 27a-f to provide wager placing indicator, Col. 4 Lns. 9-12) on the gaming interface of the table layout, the second area indicia correlating the second area to a hand dealt to the second player station
the second area being offset from the first area in a direction similar to the first direction and being offset from the first area by a distance that is proportional to the first distance (see annotated figure below). 
It is noted that the limitations of a first direction and distance are broad and can be interpreted as any direction and distance between the stations and the second area is to the right of the first area and the second player station is to the right of the first player station and therefore the second area are offset in a similar and proportional direction as the stations. 
It is further noted that the first area indicia correlating to hand dealt to the first player station and the second area indicia correlating to the second area to a hand dealt to the second player station is functional in nature and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). As the indicia 27a-f provided by Breeding can be correlated to hands dealt to player stations, Breeding provides the claimed structure that would be fully capable of the claimed function. 
In addition to the first and second indicia being functional in nature, the indicia would also be considered printed matter as there is no functional relationship between the table (substrate) and the printed matter (first and second indicia) as the indicia could be printed onto any type of surface and be assigned the claimed function and when a product merely serves as a support for printed matter, no functional relationship exists and therefore does not hold patentable weight. (see MPEP 2111.05)	
	
	

    PNG
    media_image1.png
    383
    459
    media_image1.png
    Greyscale

While Breeding does not explicitly disclose wherein payments to the first player for the bets placed in the first area are paid to the first player station in response to the outcome of the hand dealt to the first player station and wherein payments to the first player for the bets placed in the second area are paid to the first player station in response to the outcome of the hand dealt to the second player station, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Breeding discloses the claimed structure of the first area and second area for placing wagers, and therefore, one of ordinary skill in the art would have readily recognized and found obvious that the areas would be associated with any desired game function, and would have recognized the betting areas of Breeding would be used to perform the claimed functions if desired by players. 
Regarding claim 2, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Breeding teaches a third area (see annotated figure below) where bets are placed to wager on the outcome associated with the second player station, a fourth area (see annotated figure below) where bets are placed to wager on the outcome associated with the first player station; the fourth area being offset from the third area in a direction similar to a direction that the second player station is offset from the first player station, the fourth area being offset from the third area by a distance that is proportional to the first distance. It is noted the fourth area is to the left of the third area and the first player station is to the left of the second player station and therefore the fourth area is offset from the third area are offset in a similar and proportional direction as the stations.

    PNG
    media_image2.png
    407
    459
    media_image2.png
    Greyscale

Regarding claim 3, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
Breeding teaches including a third player station (see annotated figure below), the third player station being displaced from the first player station in the first direction and by a second distance, the second distance being greater than the first distance (see annotated figure below); the third player station including: a fifth area (see annotated figure below) where bets are placed to wager on an outcome associated with the third player station, a sixth area (see annotated figure below) where bets are placed to wager on the outcome associated with the first player station, the sixth area being offset from the fifth area in a direction similar to a direction that the third player station is offset from the first player station, the Page 33 of 38US.105325939.01Attorney Docket Number: LGME-0003-02-US-EFirst Named Inventor: Paynesixth area being offset from the fifth area by a distance that is proportional to the second distance; a seventh area (see annotated figure below) where bets are placed to wager on the outcome associated with the second player station, the seventh area being offset from the fifth area in a direction similar to a direction that the third player station is offset from the second player station, the seventh area being offset from the fifth area by a distance that is proportional to a distance between the second player station and the third player station. It is noted the sixth area is to the furthest left of the fifth area and the first player station is to the furthest left of the second player station and the seventh area is to the left of the fifth area and the second player station is to the left of the third player station and therefore the sixth and seventh areas are offset in a similar and proportional direction as the stations. 
    PNG
    media_image3.png
    561
    492
    media_image3.png
    Greyscale

Regarding claim 4, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 3.
Breeding teaches the first player station further includes an eighth area (see annotated figure below) where bets are placed to wager on the outcome associated with the third player station, the eighth area being offset from the first area in a direction similar to a direction that the third player station is offset from the first player station, the eighth area being offset from the first area by a distance that is proportional to the distance between the first player station and the third player station. It is noted the eighth area is to the right of the first area and the third player station is to the right of the first player station and therefore the fourth area is offset from the third area are offset in a similar and proportional direction as the stations.

    PNG
    media_image4.png
    223
    220
    media_image4.png
    Greyscale

Regarding claim 5, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 4.
Breeding teaches the second player station further includes a ninth area (see annotated figure below) where bets are placed to wager on the outcome associated with the third player station, the ninth area being offset from the third area in a direction similar to a direction that the third player station is offset from the second player station, the ninth area being offset from the third area by a distance that is proportional to the distance between the second player station and the third player station. It is noted the ninth area is to the right of the third area and the third player station is to the right of the second player station and therefore the ninth area is offset from the third area are offset in a similar and proportional direction as the stations.

    PNG
    media_image5.png
    177
    195
    media_image5.png
    Greyscale

Regarding claim 6, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Breeding teaches wherein the first player station includes multiple areas (see annotated figure below), such that for every player station at the gaming station, there is an area within the first player station where a bet is placed to wager on that station.

    PNG
    media_image6.png
    238
    293
    media_image6.png
    Greyscale

Regarding claim 7, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 6.
Breeding teaches wherein every area within the first player station that provides for a bet on the outcome of another station is physically offset (see annotated figure below) from the first area in a manner that is in a similar direction as the direction of the other player station relative to the first area, whose outcome determines a payout therefor. It is noted that the areas are circular and therefore can be directionally indicative in all directions and further that the first area is the furthest left, representing the first player station and the second area, indicating the second player station is to the right of the first area and therefore, the areas as seen in the above annotated figures and claim rejections are physically offset in a direction similar to the directions of the other player stations relative to the first area. 

    PNG
    media_image7.png
    283
    385
    media_image7.png
    Greyscale

Regarding claim 9, Breeding teaches a gaming surface including: Page 34 of 38US.105325939.01Attorney Docket Number: LGME-0003-02-US-EFirst Named Inventor: Paynemultiple player stations including a first station (see annotated figure below), the first player station including: multiple unique areas (see annotated figure below) each identified by an indicia correlating the unique area to a hand dealt to a different one of the multiple player stations (Fig. 2 unique area 26a-f has area indicia 27a-f to provide wager placing indicator, Col. 4 Lns. 9-12), such that for every player station at the table, there is a unique area within the first player station dedicated to receiving a bet whose outcome is dependent upon the outcome of that player station; where each unique area has a position relative to each other area that is proportional to the spatial positioning of the player stations whose outcome determines the outcome of the bet placed that unique area relative to the first player station. It is noted that the multiple unique areas have a fixed spacing and the player stations have a fixed spacing and therefore, the two are proportional. 

    PNG
    media_image8.png
    360
    386
    media_image8.png
    Greyscale

It is further noted that an indicia correlating the unique area to a hand dealt to a different one of the multiple player stations is functional in nature and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). As the indicia 27a-f provided by Breeding can be correlated to hands dealt to player stations, Breeding provides the claimed structure that would be fully capable of the claimed function. 
In addition to the first and second indicia being functional in nature, the indicia would also be considered printed matter as there is no functional relationship between the table (substrate) and the printed matter (indicia) as the indicia could be printed onto any type of surface and be assigned the claimed function and when a product merely serves as a support for printed matter, no functional relationship exists and therefore does not hold patentable weight. (see MPEP 2111.05)	
While Breeding does not explicitly disclose wherein a payment to the first player for the bet placed in the unique area within the first player station is paid to the first player station in response to the outcome of the hand dealt to that player station associated with the unique area; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Breeding discloses the claimed structure of the first area and second area for placing wagers, and therefore, one of ordinary skill in the art would have readily recognized and found obvious that the areas would be associated with any desired game function, and would have recognized the betting areas of Breeding would be used to perform the claimed functions if desired by players.
Regarding claim 10, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 9.
Breeding teaches a first unique area (see annotated figure below) dedicated to accepting bets on the outcome associated with the first player station, and a second unique area (see annotated figure below) dedicated to accepting bets on the outcome associated with a second player station located to the immediate right of the first player station, wherein the second unique area is located to the immediate right of the first unique area (see annotated figure below).

    PNG
    media_image9.png
    345
    431
    media_image9.png
    Greyscale

Regarding claim 11, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 10.
Breeding teaches a third unique area (see annotated figure below) dedicated to accepting bets on the outcome associated with a third player station (see annotated figure below) located to the immediate left of the first player station, wherein the third unique area is located to the immediate left of the first unique area.

    PNG
    media_image10.png
    345
    431
    media_image10.png
    Greyscale

Regarding claim 12, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 10.
Breeding teaches a fourth unique area (see annotated figure below) dedicated to accepting bets on the outcome associated with a fourth player station (see annotated figure below) located to the immediate right of the second player station, wherein the fourth unique area is located to the immediate right of the second unique area.

    PNG
    media_image11.png
    421
    410
    media_image11.png
    Greyscale

Regarding claim 13, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 9.
Breeding teaches wherein the multiple player stations further includes a second player station (See annotated figure below), the second player station including: multiple unique areas (See annotated figure below), such that for every player station at the table, there is a unique area within the second player station dedicated to receiving a bet whose outcome is dependent upon the outcome of that player station; where each unique area has a position relative to each other that is proportional (See annotated figure below) to the spatial positioning of the player stations whose outcome determines the outcome of the bet placed that unique area relative to the second player station. It is noted that the multiple unique areas have a fixed spacing and the player stations have a fixed spacing and therefore, the two are proportional. 

    PNG
    media_image12.png
    185
    258
    media_image12.png
    Greyscale

Regarding claim 14, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 9.
Breeding teaches each unique area within the first player station includes a number (Fig. 2 27a-27g) within the unique area that is the number of a player station that bets placed therein are wagering on.
Regarding claim 20, Breeding teaches a gaming surface including: Page 36 of 38US.105325939.01Attorney Docket Number: LGME-0003-02-US-EFirst Named Inventor: Paynemultiple player stations (see annotated figure below) including a first station (see annotated figure below), the first player station including: multiple unique areas (see annotated figure below), each identified by an indicia correlating the unique area to a hand dealt to a different one of the multiple player stations (Fig. 2 unique area 26a-f has area indicia 27a-f to provide wager placing indicator, Col. 4 Lns. 9-12)
such that for every other player station at the table, there is a respective unique area within the first player station dedicated to receiving a bet whose outcome is dependent upon the outcome of that other player station; 

    PNG
    media_image13.png
    383
    504
    media_image13.png
    Greyscale

While Breeding does not explicitly disclose wherein a payment to the first player for the bet placed in the respective unique area within the first player station is paid to the first player station in response to the outcome of the hand dealt to that other player station; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Breeding discloses the claimed structure of the first area and second area for placing wagers, and therefore, one of ordinary skill in the art would have readily recognized and found obvious that the areas would be associated with any desired game function, and would have recognized the betting areas of Breeding would be used to perform the claimed functions if desired by players.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Breeding (U.S. 5248142) in view of Vancura (U.S. 6517073).
Regarding claim 15, Breeding teaches a method of facilitating a wagering game using a table layout having a gaming interface including: 
a first player station (see annotated figure below) and a second player station (see annotated figure below), the second player station being displaced from the first player station in a first direction (see annotated figure below), the method comprising: 
receiving a placement of a first wager (Col. 5 Lns. 35-42 wager placed in wagering areas 26a-f) at a first area of the first player station, 
the first area defined by a first area indicia (Fig. 2 first area 26a-f has area indicia 27a-f to provide wager placing indicator, Col. 4 Lns. 9-12) on the gaming surface, the first area indicia correlating the first area to a hand dealt to the first player station, 
the first wager placed on the table layout by a first player in the first player station, the first area dedicated to receiving (Col. 4 Lns. 3-4) the first wager by the first player on a hand dealt to the first player station, and receiving a placement of a second wager (Col. 5 Lns. 35-42, additonal wager placed on wagering areas 26a-f) at a second area of the first player station, 
the second area defined by a second area indicia (Fig. 2 second area 26a-f has area indicia 27a-f to provide wager placing indicator, Col. 4 Lns. 9-12) on the gaming interface of the table layout, the second area indicia correlating the second area to a hand dealt to the second player station
the second wager placed on the table layout by the first player in the first player station, the second area (Col. 4 Lns. 9-11) being offset from the first area in a direction similar to the first direction and the second area being dedicated to receiving a wager by the first player. 
It is noted the wagering areas of Breeding accept multiple wagers per player, and when taken in combination with Vancura, which discloses one player (i.e. first player) winning or losing based on another player (i.e. second player), the combination as a whole teaches the claimed method of receiving a first wager based on the outcome of a first player station and receiving a second wager based on the outcome of a second player as claimed. 
It is further noted the indicia would be considered printed matter as there is no functional relationship between the table (substrate) and the printed matter (first and second indicia) as the indicia could be printed onto any type of surface and be assigned the claimed function and when a product merely serves as a support for printed matter, no functional relationship exists and therefore does not hold patentable weight. (see MPEP 2111.05)

    PNG
    media_image1.png
    383
    459
    media_image1.png
    Greyscale

However, Breeding does not teach accepting a wager by the first player on the outcome of a hand dealt to a second player station,
Vancura teaches accepting a wager by the first player on the outcome of a hand (Col. 2 Lns. 33-36, see Fig. 2) dealt to a second player station. It is noted Vancura discloses accepting all wagers as the first and second steps as shown in Fig. 2 before paying out winners, which is the last step of the method and therefore teaches the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Breeding to incorporate the teachings of Vancura since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Breeding teaches a game table and method with multiple wagers, and Vancura teaches placing a wager based on the outcome of a second player and the combination would result in a game with multiple wagers that maintains the properties of both prior art games but provides the advantage of providing excitement to additonal wagers placed as disclosed in Col. 2 Lns. 22-29 of Vancura and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. “ MPEP 2143 (I) (A)
Regarding claim 16, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 15.
However, Breeding does not teach receiving the placement of the second wager places a bet on the outcome of a set of gaming implements other than those associated with a dealer.
Vancura further teaches receiving the placement of the second wager places a bet (Col. 2 Lns. 33-36) on the outcome of a set of gaming implements other than those associated with a dealer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Breeding to incorporate the teachings of Vancura since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Breeding teaches a game table and method with multiple wagers, and Vancura teaches placing a wager based on the outcome of a second player and the combination would result in a game with multiple wagers that maintains the properties of both prior art games but provides the advantage of providing excitement to additonal wagers placed as disclosed in Col. 2 Lns. 22-29 of Vancura and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. “ MPEP 2143 (I) (A)
Regarding claim 17, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 15.
Breeding teaches receiving a placement of a third wager placed on the table layout by a second player in the second player station, the second player station having a first area (Col. 4 Lns. 3-4) dedicated to receiving a placement of a the third wager by the second player on the outcome of gaming implements assigned to the second player station, and receiving a  placement of a fourth wager placed on the table layout by the second player in the second player station, the fourth wager being placed in a second area (Col. 4 Lns. 9-11) in the second player station dedicated to receiving a wager by the second player on the outcome of gaming implements assigned to a first player station.
However, Breeding does not teach receiving a wager by the second player on the outcome of gaming implements assigned to a first player station
While Vancura does not explicitly state receiving a wager by the second player on the outcome of gaming implements assigned to a first player station, Vancura discloses in Col. 2 Lns. 33-36 placing a bet based on the outcome of another player and one of ordinary skill in the art would have readily recognized and found obvious that a wager would be made by a second player based on the first player.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Breeding to incorporate the teachings of Vancura since one of ordinary skill in the art would have readily recognized combining prior art elements according to known methods to yield predictable results since Breeding teaches a game table and method with multiple wagers, and Vancura teaches placing a wager based on the outcome of a second player and the combination would result in a game with multiple wagers that maintains the properties of both prior art games but provides the advantage of providing excitement to additonal wagers placed as disclosed in Col. 2 Lns. 22-29 of Vancura and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined. “ MPEP 2143 (I) (A)
Regarding claim 18, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 15.
While Breeding does not explicitly teach moving the second wager to a dedicated area in the second player station, it is noted that this could be considered rearrangement of parts and “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant's specification, to make the necessary changes in the reference device.’' See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It is noted that a wager could be moved based on user preference in Breeding depending on the type of game being played and simply moving a wager does not provide an unexpected benefit and no criticality has been disclosed on moving wagers.
Regarding claim 19, Breeding discloses the claimed invention substantially as claimed, as set forth above in claim 18.
However, Breeding does not teach determining an outcome of a gaming session associated with the second player station, paying off the second wager when the second player station is determined to have a winning gaming session, and placing winnings from the second wager in the first player station.
While Vancura does not explicitly state determining an outcome of a gaming session associated with the second player station, paying off the second wager when the second player station is determined to have a winning gaming session, and placing winnings from the second wager in the first player station, Vancura discloses paying off a wager based on the outcome of another player's wager as noted in Col. 2 Lns. 33-36 and one of ordinary skill in the art would have readily recognized the pay off of the wager could be based on the second player station having a winning game session, since it would necessarily either be based on the second player station winning or losing and Vancura discloses paying the player and no criticality has been disclosed as to the pay off condition and placing winnings.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 
Regarding the 101 rejection, it is argued that whether or not “the blank table” noted by the Board Decision can meet the claimed method, this is a moot point, as the references used are not “blank tables” The board merely brought up the example of using a blank table to illustrate the broadness of the scope covered by the claimed limitations. As seen by the prior art of record, the gaming tables seen in the prior art have various indicia 27a-f on a gaming table, and therefore, as disclosed in the board decision, the indicia taught by Breeding can be associated with the desired function provided by the limitation, and therefore renders the limitations unpatentable. 
Regarding the 103 rejection, it is argued that while the indicia 27a-f may not explicitly illustrate correlation to hands dealt to player stations, as seen above, the limitation is functional in nature, and the indicia 27a-f provided by the Breeding reference are wager placing indicators and would be fully capable of being correlated to hands dealt to other player stations as claimed, and would further be considered printed matter, as the as there is no functional relationship between the table (substrate) and the printed matter (first and second indicia) as the indicia could be printed onto any type of surface and be assigned the claimed function and when a product merely serves as a support for printed matter, no functional relationship exists and therefore does not hold patentable weight. (see MPEP 2111.05)
Therefore, for the reasons above, the amended rejection is seen above in response to the amendments made. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RKP/

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711